Judgment, Supreme Court, Bronx County (Joseph Cerbone, J.), rendered August 19, 1999, convicting defendant, after a jury trial, of assault in the second degree, escape in the second degree and criminal mischief in the fourth degree, and sentencing him, as a second violent felony offender, to consecutive terms of three years and 2 to 4 years to run concurrently with a term of one year, unanimously affirmed.
The court was not required to conduct a “searching inquiry” since defendant did not proceed pro se, but merely participated in the defense of his case by cross-examining, or conducting a portion of the cross-examination of, a few of the prosecution witnesses (see People v Cabassa, 79 NY2d 722, 730-731 [1992], cert denied sub nom. Lind v New York, 506 US 1011 [1992]; People v Johnson, 251 AD2d 183 [1998], lv denied 92 NY2d 950 *432[1998]; People v Timmons, 199 AD2d 8 [1993], lv denied 83 NY2d 811 [1994]). The court’s warning that defendant would be better served by having counsel conduct the entire defense sufficed to protect defendant’s interests. Concur — Andrias, J.P., Saxe, Lerner, Friedman and Marlow, JJ.